Citation Nr: 1025265	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of right distal 3 radius fracture and 
associated limitation of motion of the right hand. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico which denied entitlement to the benefit currently sought on 
appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a videoconference hearing from San Juan, Puerto Rico in April 
2010 to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional evidentiary development is required before the issue 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of right distal 3 radius 
fracture and associated limitation of motion of the right hand is 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In particular, during hearing testimony before the undersigned, 
as well as earlier testimony before a Decision Review Officer 
(DRO) in August 2009, the appellant described multiple 
occurrences of private treatment and assessment of his right hand 
condition.  Indeed, the October 2008 VA examiner found it "very 
important to mention" that the Veteran was treated by private 
practitioners including orthopedic, hand surgery and physiatrist 
specialties.  However, records of such pertinent private 
treatment are not associated with the claims file, and it does 
not appear that there has been any attempt to obtain the 
identified records on behalf of the Veteran.  
As VA is on notice that these private medical records exist and 
are potentially relevant to the Veteran's claims, all reasonable 
efforts to obtain the outstanding private treatment records must 
be undertaken.  

In addition, the October 2008 VA examiner records certain 
chronological events from electronic VA medical records contained 
in CAPRI, the Compensation and Pension Record Interchange.  
However, actual copies of VA treatment both prior to and after 
the hospital, medical, and surgical treatment in question are not 
within the claims file and are not available for the Board to 
review.  All VA treatment records created since August 31, 2005 
(one year before occurrence of the Veteran's wrist fracture which 
precipitated the present claim) should be obtained and associated 
with the claims file.  38 C.F.R. § 3.159(c)(2) (2009). 

In addition, the claims file includes limited evidence written in 
Spanish with no accompanying certified English translation.  
While on remand, if feasible, the AOJ should seek translation of 
documents submitted by the Veteran dated in May 2007 and February 
2008, in order to facilitate subsequent review as necessary.

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from August 31, 2005 
forward.  

2.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of any right upper 
extremity disability affecting the Veteran, 
specifically to include Drs. Diaz, 
Villarreal, Villas, Rodriguez-Vasquez, 
Borraz or others as identified in hearing 
testimony provided in April 2010 and August 
2009.  Contact any duly identified and 
authorized practitioner to obtain the 
relevant medical records.  

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, must 
be documented in the claims folder.

4.  AFTER the private and VA medical records 
discussed above have been sought, associated 
with the claims file, and made available to 
a VA examiner for review, obtain an opinion 
from a medical doctor, other than the 
practitioner who performed the October 2008 
examination if possible, who is qualified to 
opine with regard to residuals of wrist 
fracture and the medical standard of care in 
treatment thereof.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for review.  
Although a thorough review of all relevant 
records is required, a new personal 
examination of the Veteran is not required 
unless the reviewing physician finds that an 
examination is necessary.  

The examiner is then requested to respond to 
the following:
(a)  What additional disability, if any, 
regardless of cause, arose subsequent to 
VA care, treatment, examination or 
services provided in relation to the 
September 2006 wrist fracture?
(b)  Did any carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in providing the hospital, surgical, and 
subsequent VA rehabilitative care in 
question actually and proximately cause 
any additional right upper extremity 
disability identified above?  (Proximate 
cause is an action or event that directly 
caused additional disability, as 
distinguished from a remote contributing 
cause.)
(c)  Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider in 
treating the Veteran's right wrist 
fracture?

An adequate supporting rationale is 
required for all opinions offered.

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

5.  If feasible, secure a translation of 
the Veteran's May 2007 and February 2008 
personal statements from Spanish to 
English.  If obtaining translation of 
these documents is not reasonably feasible 
at the RO, the claims file may be returned 
to the Board where translation of any 
relevant documents will then be obtained.  

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

7.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative, should one be appointed, 
must be furnished a supplemental statement 
of the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


